DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Hewitt (US-6109625-A) teaches the general frame structure and view of Dobron (US-4934720-A) to teach the crossmember as well as the L-shaped outer frame members discussed below.
Regarding claims 1, 6, and 7, Hewitt in view of Green in further view of Dobron teaches,  A wheeled stepladder platform apparatus (Hewitt, mobile base 10, fig.1) comprising: a base frame (Hewitt, frame of mobile base 10 including corners 12, extension members 14, and side members 18 fig.1), the base frame having a left side (Hewitt, bottom of fig.2), a right side (Hewitt, top of fig.2), a back side (Hewitt, left side on fig.2), a front side (Hewitt, right side on fig.2), and a crossmember (Dobron, subframe 32, fig.2), each of the left side, the right side, the back side, and the front side being L-shaped and having a vertical portion (Hewitt, vertical portion of the frame members 14 and 18 with holes as seen in fig.1) and a horizontal portion (Extending Hewitt’s horizontal sides to the shape of Dobron, horizontal portion of side frames 3 with apertures 41, fig.1), the left side, the right side, the back side, and the front side forming a rectangle (Hewitt, frame of mobile base 10 is rectangular as seen in fig.2), the horizontal portion extending in from an inner surface of the base frame (Dobron, horizontal portion of side members 3 extend towards an inner of cart 1, fig.1), the crossmember extending from the back side to the front side in parallel to the left side with the horizontal portion of the crossmember extending towards the left side (Dobron, subframe 32 extends parallel to end frame members 6, fig.2), the base frame being configured to support a stepladder on the horizontal portion with a back left foot of the stepladder resting on the left side, the crossmember, and the back side (Mobile base 10 with support plate 16 of Hewitt with crossmember 32 and horizontal portions of Dobron is capable of holding the feet of a stepladder), a front left foot of the stepladder resting on the left side, the crossmember, and the back side (Mobile base 10 with support plate 16 of Hewitt with crossmember 32 and horizontal portions of Dobron is capable of holding the feet of a stepladder), a back right foot of the stepladder resting on the right side and the back side, and a front right foot of the stepladder resting on the right side and the front side (Mobile base 10 with support plate 16 of Hewitt with crossmember 32 and horizontal portions of Dobron is capable of holding the feet of a stepladder), the vertical portion and the horizontal portion having a plurality of mounting apertures extending from the inner surface through an outer surface (Hewitt, plurality of openings as seen in fig.1 on the vertical portion of frame members, column 3, lines 40-45, Dobron series of apertures 41 on the horizontal portion, fig.2), the base frame comprising: a back left section (Hewitt, corner 12 with side members 18 on the bottom left in fig.2, Fig.1) comprising a left side back half, a back side left half (Hewitt, corner 12 with side members 18 is both the left side back half and the back side left half, fig.2); a front left section (Hewitt, corner 12 with side members 18 on the bottom right in fig.2, fig.1) comprising a left side front half, a front side left half (Hewitt, corner 12 with side members 18 is both the left side front half and the front side left half, fig.2); a back right section (Hewitt, corner 12 with side members 18 on the top left in fig.2, fig.1) comprising a right side back half and a back side right half (Hewitt, corner 12 with side members 18 is both the right side back half and the back side right half, fig.2); a front right section (Hewitt, corner 12 with side members 18 on the top right in fig.2, fig.1) comprising a right side front half and a front side right half (Hewitt, corner 12 with side members 18 is both the right side front half and the front side right half, fig.2); and a plurality of joiner sections (Hewitt, extension members 14, fig.1), the plurality of joiner sections comprising a left joiner section (Hewitt, extension member 14 on the bottom of fig.2), a right joiner section (Hewitt, extension member 14 on the top of fig.2), a back joiner section (Hewitt, extension member 14 on the left of fig.2), and a front joiner section (Hewitt, extension member 14 on the right of fig.2), the plurality of mounting apertures of each of the joiner sections and the plurality of mounting apertures of each of the back left section, the front left section, the back right section, and the front right section selectively receiving a plurality of mounting hardware (Hewitt, bolts 22 and nuts 24, fig.1) to selectively engage the left joiner section between the left side back half and the left side front half (Hewitt, see fig.2), the right joiner section between the right side back half and the right side front half (Hewitt, see fig.2), the back joiner section between the back side left half and the back side right half (Hewitt, see fig.2), the front joiner section between the front side left half and the front side right half (Hewitt, see fig.2); and a plurality of wheels (Hewitt, caster assembly 17 with wheels 32 and support wheels 15, fig.1) coupled to the base frame, the plurality of wheels comprising a back left wheel coupled to the left side and the back side (Hewitt, caster 17 on the bottom left of fig.2 is coupled to the corner 12 making it coupled to both the left side and back side), a front left wheel coupled to the left side and the front side (Hewitt, caster 17 on the bottom right of fig.2 is coupled to the corner 12 making it coupled to both the left side and front side), a back right wheel coupled to the right side and the back side (Hewitt, support wheel 15 on the top left of fig.2 is coupled to the corner 12 making it coupled to both the right side and the back side), and a front right wheel coupled to the right side and the front side (Hewitt, support wheel 15 on the top right of fig.2 is coupled to corner 12 making it coupled to both the right side and the front side).
However, Hewitt in view of Dobron fails to teach the cross member (Dobron, subframe 32, fig.1) being L-shaped; and said crossmember comprising: a crossmember back half, a crossmember front half, and a crossmember joiner section connected between the crossmember back half and the crossmember front half. Modifying the crossmember would be hindsight, because it would be modifying the modifying reference of Dobron and would require multiple references to teach the required structure noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poudrier (US-10981588-B1) teaches a versatile article support device with adjustable side members and joiner section. Saeli (US-20200130719-A1) teaches an adjustable transport cart.  Cromie (US-7503571-B2) teaches a seat delivery pallet with moveable crossmembers for support. Nabata (US-20080111332-A1) teaches a truck with casters, adjustable frame members, and crossmember. Schenker (US-20070228681-A1) teaches a file cabinet caddy with adjustable sides. Lin (US-20070102599-A1) teaches a movable table stand with adjustable frame and wheels. Erbach (US-20040251646-A1) teaches a universal mobile base with adjustable side members. Green (US-6783147-B1) teaches a cooler cart with L-shaped cross-section of side members, and the side members are adjustable in length. Woerner (US-20030030239-A1) teaches an industrial transportation and storage cart having telescopic adjustable members. Hewitt (US-6109625-A) teaches a mobile base with adjustable side members with joiner sections. Balolia (US-6095533-A) teaches an adjustable mobile machine base systems and methods having joiner sections, caster wheels, and adjustable side members. Hodges (US-5599031-A) teaches a work dolly having adjustable height, width, and length. Dobron (US-4934720-A) teaches a mobile cart having adjustable supports. Turner (US-11117608-B2) teaches an all-terrain platform dolly with L-shaped side members. Green (US-20200063491-A1) teaches an engine maintenance ladder with wheels attached for moving. Frame (US-20180094484-A1) teaches a folding ladder with a base having wheels at each corner. Chen (US-9862228-B1) teaches caster structure for carts. Johnson (US-20170167196-A1) teaches ladder support and movement assembly. Yu (US-20160160561-A1) teaches a picking ladder attached to a cart having caster wheels. Dombrowsky (US-20150284040-A1) teaches an adjustable spare tire cart having telescopic members to adjust length of the cart. William (US-9109396-B2) teaches ladder having narrow base with wheels for moving. Hernandez (US-20130319794-A1) teaches an adjustable ladder support mechanism with wheels at each corner of the base and receiving portions for feet of ladder.  Mosier (US-20130240687-A1) teaches a ladder support device. Kurtz (US-7753169-B1) teaches a wheeled support platform for a stepladder. Boyer (US-20010047905-A1) teaches a mobile device for providing elevation of a user above a supporting surface. Ernest (US-3026960-A) teaches a ladder dolly with caster wheels. Steil (US-2398812-A) teaches ladder assembly with a base having caster wheels. Horn (DE-102008034011-A1) teaches a rolling pallet for supporting goods having adjustable length and width through sliding side members. Luo (CN-108382434-A) teaches a variable dolly vehicle with adjustable length and width. Yao (CN-108071334-A) teaches a special detachable safety ladder on a wheeled vehicle. Brestrich (WO-2015110116-A1) teaches a folding ladder that can be converted into a transportation trolley. DE-202013011855-U1 teaches a transport device having a plurality of wheels and is adjustable in length. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618  

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618